FILED
                            NOT FOR PUBLICATION
                                                                                JUL 1 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ABEL RAMIREZ-LORENZO,                            No. 18-70342

              Petitioner,                        Agency No. A088-454-650

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 29, 2020**


Before: HAWKINS, GRABER, and McKEOWN, Circuit Judges.

      Petitioner Abel Ramirez-Lorenzo seeks review of the Board of Immigration

Appeals’ ("BIA") denial of his untimely motion to reopen. We review for abuse of

discretion. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1. The BIA did not abuse its discretion by denying Petitioner’s motion to

reopen. Petitioner conceded that he showed only a change in his own

circumstances, but an untimely motion to reopen must be accompanied by

evidence of changed country conditions. See Almaraz v. Holder, 608 F.3d 638,

640 (9th Cir. 2010) ("Thus, even if a change in personal circumstances is sufficient

to file a successive asylum petition under [8 U.S.C.] § 1158(a)(2)(D), a change in

country conditions must still be demonstrated if the accompanying motion to

reopen is untimely."); Salim v. Lynch, 831 F.3d 1133, 1138 (9th Cir. 2016) (stating

that "changed country conditions can become material due to changes in a

petitioner’s personal circumstances").

      2. We lack jurisdiction to review the BIA’s denial of sua sponte reopening,

because Petitioner challenges only the BIA’s application of the correct legal

standard to the facts of his case. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016) (explaining that we have jurisdiction to review denials of sua sponte

reopening only "for the limited purpose of reviewing the reasoning behind the

decisions for legal or constitutional error").

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                            2